In a visitation proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Dutchess County (Sammarco, J.), dated January 10, 2007, as, without a hearing, granted the mother’s motion to dismiss his cross petition.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Family Court properly granted, without a hearing, the mother’s motion to dismiss the father’s cross petition to modify the visitation provisions of a prior order granting custody and visitation, as the father failed to allege a material change of circumstances sufficient to warrant a hearing (see Matter of Walberg v Rudden, 14 AD3d 572 [2005]; Matter of Steinharter v Steinharter, 11 AD3d 471 [2004]; Matter of Timson v Timson, 5 AD3d 691, 692 [2004]; Matter of Blake v Vilbig, 288 AD2d 470 [2001]; Matter of Milhollen v Voelpel, 270 AD2d 422, 423 [2000]). Miller, J.P., Skelos, Covello and McCarthy, JJ., concur.